*578MEMORANDUM **
Armando Quirarte-Ramos appeals from his guilty-plea conviction and 120-month sentence for conspiracy to distribute drugs and launder money, in violation of 21 U.S.C. § 846 and 18 U.S.C. § 1956(h), respectively.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Quirarte-Ramos’s counsel has filed a brief stating that she finds no meritorious issues for review, and a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
We have independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We affirm the conviction. Because Quirarte-Ramos knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (observing that changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
Accordingly, we GRANT counsel’s motion to withdraw and DENY all other pending motions.
We AFFIRM the conviction and DISMISS the appeal of the sentence.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.